Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 3, 2014

                                       No. 04-14-00318-CV

                           IN THE INTEREST OF C.K., A CHILD,

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-01216
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        Appellant is advised he has the right to review the appellate record to assist him in
preparing a pro se brief in response to the Anders brief filed by court-appointed counsel. See
Kelly v. State, No. PD-0702-13, 2014 WL 2865901 (Tex. Crim. App. June 25, 2014). If
appellant desires to exercise this right, he must file a written request for access to the record with
this court by July 18, 2014. The request must reference this appeal and be mailed to:

               Fourth Court of Appeals
               300 Dolorosa, Suite 3200
               San Antonio, TX 78205

        If appellant timely requests access to the record, the deadline to file appellant’s pro se
brief will be reset.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court